Case 2:20-cv-00176-TBM-MTP Document17 Filed 12/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

WILLIAM D. DAVIS AND
MICHELLE MARLENE BENDER DAVIS PLAINTIFFS

V. CIVIL ACTION NO.: 2:20-CV-176-TBM-MTP

COUNTY OF JONES, MISSISSIPPI,

TONYA MADISON, INDIVIDUALLY AND AS A

FORMER DEPUTY SHERIFF OF JONES COUNTY,

MISSISSIPPI, JOHN DOES 1-25, JANE DOES 1-25,

AND OTHER UNKNOWN DEFENDANTS, DEPUTIES AND

EMPLOYEES OF THE COUNTY OF JONES, MISSISSIPPI,

INDIVIDUALLY AND AS EMPLOYEES OF JONES COUNTY,

MISSISSIPPI DEFENDANTS

AGREED ORDER OF DISMISSAL

 

This day, this cause came to be heard on a joint ore fenus motion of the parties that
Plaintiffs’ claims against Tonya Madison in her INDIVIDUAL CAPACITY be dismissed
with prejudice, and the Court, having considered the same and it being made known to
the Court that the parties are in agreement thereto, finds that said motion is well-taken.

Coinciding with said agreement, Tonya Madison agrees that she will voluntarily
make herself available for deposition and shall likewise make herself available at a trial
on the merits should the latter be set.

This Agreed Order of Dismissal shall have no effect on Plaintiffs’ claims against

Tonya Madison in her official capacity.
Case 2:20-cv-00176-TBM-MTP Document17 Filed 12/29/20 Page 2 of 2

IT IS THEREFORE ORDERED that Plaintiffs’ claims against Tonya Madison in her
individual capacity are hereby dismissed with prejudice; each party shall bear their own

costs.

So ordered this the _29'* day of December, 2020.

Faylor B. McNeet
U.S. DISTRICT JUDGE

Agreed to by:

/s/ R. Michael Bolen
R. Michael Bolen (MSB #3615)

HOOD & BOLEN, PLLC

ATTORNEYS AT LAW

3770 Hwy. 80 West

Jackson, MS 39209

Tel: 601-923-0788

Fax: 601-922-2968

rmb@hoodbolen.com
Attorney for Plaintiffs

/s/ Lance W. Martin
WILLIAM R. ALLEN (MSB #100541)

LANCE W. MARTIN (MSB #105203)
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
P.O, Box 751
Brookhaven, MS 39602
Tel: 601-833-4361
Fax: 601-833-6647
wallen@aabalegal.com
Imartin@aabalegal.com
Attorneys for Defendant, Tonya Madison
